DETAILED CORRESPONDENCE
Status of the Application
	The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-17 are pending in the application.
	Applicant’s preliminary amendment to the claims, filed on September 21, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
	Applicant’s amendment to the specification, filed on September 21, 2022, is acknowledged.

Election/Restrictions
Applicant’s election of Group I, claims 1-8, drawn to the technical feature of a construction method of a recombinant E. coli expressing a fusion protein of formamidase and phosphite dehydrogenase, in the reply filed on September 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 21, 2022.

Priority
This application is filed under 35 U.S.C. 371 as a national stage filing of international application number PCT/CN2018/113237, filed on October 31, 2018, which claims foreign priority under 35 U.S.C. 119(a)-(d) to Chinese application 201711176672.8, filed on November 22, 2017. A certified copy of the foreign priority document has been filed in this application on December 10, 2019. Should the applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign priority application must be submitted. Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on December 31, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the examiner.  

Specification/Informalities
The specification is objected to for disclosing sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), yet failing to comply with the requirements of 37 CFR 1.821 through 1.825; applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990). To be in compliance, applicants should identify nucleotide sequences of at least 10 nucleotides and amino acid sequences of at least 4 amino acids in the specification by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01). If these sequences have not been listed in the computer readable form and paper copy of the sequence listing, applicant must provide an initial computer readable form (CRF) copy of the “Sequence Listing”, an initial paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, and a statement that the content of the paper and CRF copies are the same and, where applicable, include no new matter as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d). 
The sequence “CGACCCACCACCGCCCGAGCCACCGCCACC” at paragraph [0012] and the sequence “TGGCTCGGGCGGTGGTGGGTCG” in paragraph [0015] should be identified by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01).

The specification is also objected to because the size of the ASCII text file in the sequence incorporation statement at paragraph [0086] must be listed in bytes (not kilobytes). See MPEP 2422.03.I. 

The specification is also objected to because the specification discloses SEQ ID NO: 1, 2, and 3 are nucleotide sequences (specification at paragraphs [0023], [0026], [0029], [0048], and [0049]), yet SEQ ID NO: 1, 2, and 3 of the sequence listing are amino acid sequences. Appropriate correction is required. 

Claim Objections
Claims 1-8 are objected to for various informalities and in the interest of improving claim form and grammar, it is suggested that the claims be amended as set forth in the attached Appendix. 
Claim 1 is also objected to because the sequence “CGACCCACCACCGCCCGAGCCACCGCCACC” in line 10 and the sequence “TGGCTCGGGCGGTGGTGGGTCG” in line 24 should be identified by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (claims 2-8 dependent therefrom) contains the trademark/trade name “pMD-19T”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b). See MPEP 2173.05(u). 
Claims 2-4 are confusing because claims 2-4 recite SEQ ID NO: 1, 2, and 3, respectively, as nucleotide sequences, yet SEQ ID NO: 1, 2, and 3 of the sequence listing are amino acid sequences. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims recite the bacterial strains Paenibacillus pasadenensis CS0611 and Klebsiella pneumoniae OU7. The recited Paenibacillus pasadenensis CS0611 and Klebsiella pneumoniae OU7 bacterial strains are considered to be essential to the claimed invention and must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. In this case, the specification does not disclose a repeatable process to obtain the Paenibacillus pasadenensis CS0611 and Klebsiella pneumoniae OU7 bacterial strains and it is not apparent if the recited bacterial strains are readily available to the public. Accordingly, it is deemed that a deposit of this bacterium should have been made in accordance with 37 CFR 1.801-1.809 and the enablement requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the Paenibacillus pasadenensis CS0611 and Klebsiella pneumoniae OU7 bacterial strains.  
	If the strains have been deposited under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction or condition released to the public upon the issuance of the patent, would satisfy the deposit requirement made herein.
	If the strains have been deposited, but not under the terms of the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, applicants may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
	1. during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	2. all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	3. the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
	4. the deposit will be replaced if it should ever become inviable.

Allowable Subject Matter
	The closest prior art of record is considered to be the reference of CN107760642A (cited on the IDS filed on December 31, 2019) and the reference of “Registry of Standard Biological Parts, Part:BBa_K2325103” (October 16, 2017, designed by Xiaojia Liu, 3 pages; cited on Form PTO-892 mailed on July 25, 2022). The reference of CN107760642A discloses a method for constructing a recombinant E. coli co-expressing a Paenibacillus pasadenensis formamidase gene and a Klebsiella pneumoniae phosphite dehydrogenase gene, including the use of a PCR amplification primer with a nucleotide sequence that is the same as SEQ ID NO: 4 of this application. The reference of “Registry of Standard Biological Parts, Part:BBa_K2325103” discloses 
a representation of an expression vector for expressing a fusion of formamidase and phosphite dehydrogenase in E. coli (pp. 1-2) and the nucleotide sequence thereof (p. 3), which comprises a Paenibacillus pasadenensis formamidase gene and a Klebsiella pneumoniae phosphite dehydrogenase gene with an intervening linker sequence. However, the prior art of record does not teach or suggest primer sequences of SEQ ID NO: 5-8 and the specific method steps of the claims of this application.  

Conclusion
	Status of the claims:
Claims 1-17 are pending in the application.
Claims 9-17 are withdrawn from consideration.
Claims 1-8 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656 

APPENDIX

1.	A method for constructing a recombinant Escherichia coli expression stain which expresses a fusion of a formamidase and a phosphite dehydrogenase, comprising the following steps:
(1)	amplifying a formamidase gene fragment with a linker sequence by polymerase chain reaction using a first pair of primers and a genome of Paenibacillus pasadenensis CS0611 as a template to clone a formamidase gene with a linker sequence (for-Linker) of 1041 bp, wherein the first pair of primers comprises a forward primer (primer A1) and a reverse (primer A2), wherein the nucleotide sequence of primer A1 is SEQ ID NO: 4 and the nucleotide sequence of primer A2 is SEQ ID NO: 6; 
(2)	ligating the for-Linker into a vector to obtain a recombinant vector comprising the for-Linker (vector-for) and transforming E. coli DH5α competent cells with the recombinant vector-for to obtain a recombinant E. coli DH5α containing the recombinant vector-for;
(3)	amplifying the for-Linker in the recombinant vector-for by PCR using a second pair of primers and the vector-for as a template, wherein the second pair of primers comprises the forward primer A1 and a reverse primer (primer B1), wherein the nucleotide sequence of primer B1 is SEQ ID NO: 6;
(4)	amplifying a phosphite dehydrogenase gene fragment by PCR using a third pair of primers and a genome of Klebsiella pneumoniae OU7 as a template to clone a phosphite dehydrogenase gene (ptx) of 1008 bp, wherein the third pair of primers comprises a forward primer (primer B2) and a reverse primer (primer B3), wherein the nucleotide sequence of primer B2 is SEQ ID NO: 7 and the nucleotide sequence of primer B3 is SEQ ID NO: 8;
(5)	generating a fusion gene (for-Linker-ptx) by overlapping PCR amplification using a fourth pair of primers and the amplified for-Linker of step (3) and the amplified ptx of step (4) as templates, wherein the fourth pair of primers comprises the forward primer A1 and the reverse primer B3;
(6)	digesting the for-Linker-ptx fusion gene with BamHI and EcoRI and ligating the digested for-Linker-ptx fusion gene into a pGEX-2T expression plasmid digested with BamHI and EcoRI to obtain a recombinant plasmid comprising the for-Linker-ptx fusion gene (pGEX-for-Linker-ptx, and transforming E. coli DH5α competent cells with the recombinant vector-for to obtain a recombinant E. coli DH5α comprising the recombinant plasmid pGEX-for-Linker-ptx;
(7)	extracting the recombinant plasmid pGEX-for-Linker-ptx from the recombinant E. coli DH5α comprising the recombinant plasmid pGEX-for-Linker-ptx and transforming E. coli BL21(DE3) competent cells with the recombinant plasmid pGEX-for-Linker-ptx to obtain a recombinant E. coli expression strain; and
(8)	inoculating a LB medium with the recombinant E. coli expression strain, inducing expression of the for-Linker-ptx fusion gene, collecting the recombinant E. coli expression strain, adding the recombinant E. coli expression strain to a MOPS medium comprising formamide and phosphite, and culturing the recombinant E. coli expression strain in the MOPS medium comprising formamide and phosphite.

2.	The method of claim 1, wherein in step (3), the amplified for-Linker comprises the nucleotide sequence of SEQ ID NO: 1 and the Paenibacillus pasadenensis CS0611 has China Center for Type Culture Collection (CCTCC) deposit number M 2014458.


3.	The method of claim 1, wherein in step (4), the amplified ptx comprises the nucleotide sequence of SEQ ID NO: 2 and the Klebsiella pneumoniae OU7 has CCTCC deposit number M 2017449.

4.	The method of claim 1, wherein in step (5), the for-Linker-ptx fusion gene comprises the nucleotide sequence of SEQ ID NO: 3.

5.	The method of claim 1, wherein in steps (1), (3) and (4), conditions for the PCR amplification comprise reacting at 94° C for 5 minutes; reacting at 98° C for 10 seconds, reacting at 55° C for 5 seconds and reacting at 72° C for 70 seconds, and repeating reactions for 30 times; then reacting at 72° C for 7 minutes; and finally, cooling to 16° C.

6.	The method of claim 1, wherein in step (8), inducing expression of the for-Linker-ptx fusion gene comprises culturing in a LB medium at 37° C and 180 rpm for 12 hours to 16 hours, then inoculating in a fresh LB medium, and continuing to culture at 37° C and 180 rpm until OD600 of the recombinant E. coli expression stain in the culture reaches 0.6, and after cooling to 20° C, adding isopropyl-3-D-thiogalactoside (IPTG) with a final concentration of 0.2 mM for induction for 16 hours.

7.	The method of claim 1, wherein in step (8), collecting the recombinant E. coli expression strain comprises centrifuging the recombinant E. coli expression strain at 4° C and 8000 rpm for 5 minutes, suspending the recombinant E. coli expression strain with physiological saline precooled to 4° C, centrifuging again at 4° C and 8000 rpm for 5 minutes, repeating the suspending with physiological saline and centrifuging twice, and then collecting the recombinant E. coli expression strain; and wherein in the MOPS medium comprising formamide and phosphite, a final concentration of the formamide is 200 mM and a final concentration of the phosphite is 1.32 mM.

8.	The method of claim 1, wherein in step (8), after adding the collected recombinant E. coli expression strain into the MOPS medium comprising formamide and phosphite, the OD600  of the recombinant E. coli expression strain in the medium is 0.1 to 0.15, inducing expression of the for-Linker-ptx fusion gene with IPTG at a final concentration of 0.2 mM, and culturing the recombinant E. coli expression strain in the MOPS medium containing formamide and phosphite at 30° C and 180 rpm for 84 hours to 96 hours.